         Case 1:19-cr-00362-CRC Document 1-1 Filed 10/16/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                       :
                                               :       CRIMINAL NO.
v.                                             :
                                               :       VIOLATIONS:
GLEN CURTIS JONES,                             :       18 U.S.C. § 871
                                               :       (Threat Against the President
                                               :       of the United States)
                                               :       D.C. Code § 22-1810
                                               :       (Threats to Injure the Person of Another)

                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
                             AND ARREST WARRANT

       I, Justin M. Thom, being duly sworn, state the following:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Sergeant with the United State Secret Service Uniformed Division, and have

served with the United States Secret Service since January 21, 2010.

       2.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as

well as the observations of other agents involved in this investigation. This affidavit contains

information necessary to support probable cause, and it is not intended to include each and every

fact and matter observed by me or known to the government.

       3.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to charge Glen Curtis JONES (hereinafter JONES)

with knowingly and willfully making a threat to take the life of, to kidnap, or to inflict bodily harm

upon the President of the United States in violation of Title 18, United States Code, Section 871.

This affidavit is also submitted in support of an arrest warrant.



                                                   1
          Case 1:19-cr-00362-CRC Document 1-1 Filed 10/16/19 Page 2 of 5



                                          PROBABLE CAUSE

                           A. Threat to the President of the United States

        4.       On or about October 13, 2019, at approximately 5:03 p.m., the United States Secret

Service (Secret Service) received information from the Metropolitan Police Department (MPD)

regarding a call to 911 received by the MPD Office of Unified Communications from the user of

telephone number (911) 402-4730. 1 According to MPD, this caller stated that he would shoot

open the gates of the White House and shoot the President. Secret Service subsequently obtained

an audio recording of this call, and confirmed that the caller stated, “I’m about to go to the

President’s house and shoot up the President of the United States.” In response to a request from

the operator to identify the number from which he was calling, the caller stated, “Don’t worry

about it, just tell the President man shut it down. I’m about to shoot up this White House,” and

stated further that he was, at that time, walking by “the president’s house.”

        5.       In response to this information, the Secret Service closed Pennsylvania Avenue

Northwest from approximately 15th Street to 17th Street, Lafayette Park from Pennsylvania Avenue

to H Street Northwest, and closed the Ellipse. This closure was enforced from approximately 5:00

p.m. on October 13, 2019, to approximately 6:05 p.m. on October 13, 2019.

        6.       Following the call at 5:03 p.m. described above, MPD Office of Unified

Communications subsequently contacted the Secret Service and reported that the same individual

had called 911 again and provided his personal information as Glen Curtis Jones, date of birth

April 24, 1983, and Social Security Number XXX-XX-XXXX.




         1
           MPD Office of Unified Communications has advised that numbers preceded by (911) indicate a call was
placed to 911 from a device that does not have an active service plan.

                                                       2
         Case 1:19-cr-00362-CRC Document 1-1 Filed 10/16/19 Page 3 of 5



       7.       At approximately 8:00 p.m. on October 13, 2019, Secret Service agents responded

to the men’s homeless shelter at 1355 New York Avenue, Northeast, Washington D.C., in response

to information provided by MPD that JONES was located at that address. Specifically, as

explained in greater detail below, MPD identified the subscriber for a telephone number used to

place a call threatening the men’s homeless shelter at 1355 New York Avenue, Northeast,

Washington D.C., as JONES and identified that shelter as JONES’s residence. MPD contacted

Secret Service and informed them that MPD was sending uniformed officers to the location. Secret

Service stated that agents were then en route to the shelter at this address and would link up with

MPD officers.

                      B. Threat to the New York Avenue Men’s Shelter

       8.       Separately, MPD officers responded to the Metro PCS store located at 1532

Benning Road Northeast, Washington, D.C., at approximately 4:06 p.m. on October 13, 2019, in

response to a 911 call from phone number (843) 879-1431 stating the caller took the bus and was

ready to shoot up the place if the caller’s phone was not turned back on.

       9.       At approximately 4:58 p.m., a caller using telephone number (843) 879-1431

contacted 911 and stated that the location of the emergency was 1355 New York Avenue, and

stated, “hurry up, hurry, I’m about to shoot up the place.” An emergency disclosure request for

subscriber information submitted to T-Mobile, the carrier associated with the phone number (843)

879-1431, by the MPD Command Information Center revealed the phone number was registered

to Glen Jones with an address in Summerville, South Carolina. However, the location data

provided for the phone put the phone in Washington, D.C. A query of the MPD COBALT system

revealed that JONES had reported that he was the victim of a Simple Assault in September 2019

and provided a home address of 1355 New York Avenue NE. Based on that information and the



                                                3
         Case 1:19-cr-00362-CRC Document 1-1 Filed 10/16/19 Page 4 of 5



call for a shooting about to happen at the same address, MPD sent a uniformed officer to check for

Mr. JONES at the location.

       10.     MPD officers spoke with a supervisor at the shelter, and informed this supervisor

of the alleged threats made by JONES. The supervisor confirmed that JONES was staying at that

location, and shelter security officers brought JONES to the lobby. An MPD query of law

enforcement databases revealed that JONES was the subject of three pending failure to appear

warrants issued by the District of Columbia Superior Court. JONES was placed under arrest and

transported to the MPD Fifth District headquarters for processing.

       11.     While at Fifth District headquarters, JONES was advised of his rights at

approximately 9:09 p.m. and subsequently agreed to speak with Secret Service agents. Secret

Service agents asked JONES if he called 911 and made threatening statements about shooting

people at the White House and at the homeless shelter. JONES admitted to making both of these

telephone threats.

       12.     During the interview at Fifth District headquarters, JONES stated that he made

these statements because he wanted to go to jail, and stated further that he wanted to go to jail

because unspecified individuals had cut off his cell phone service, changed his email password,

and cut off access to his ATM card. JONES stated that he has never been to the White House, and

stated further that he is not a violent person and made the statements in anger.




                                         CONCLUSION

       13.     Based the foregoing, I submit there is probable cause to believe that on or about

October 13, 2019, within the District of Columbia, JONES willfully and knowingly threatened to



                                                 4
         Case 1:19-cr-00362-CRC Document 1-1 Filed 10/16/19 Page 5 of 5



inflict bodily harm upon the President of the United States in violation of Title 18, United States

Code, Section 871. I further submit there is probable cause to believe that on or about October 13,

2019, within the District of Columbia, JONES threatened to injure the person of another in

violation of the Code of the District of Columbia Section 22-1810.



                                                     Justin M. Thom
                                                     United States Secret Service

Subscribed and sworn to before me on the _____ day of October 2019 in the District of Columbia.




                                                     HONORABLE ROBIN MERIWEATHER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                5
